Citation Nr: 9916071	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-33 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bilateral club foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which determined that new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for a 
bilateral club foot disorder, but denied his claim on the 
merits.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT 

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's bilateral club foot disorder was clearly 
and unmistakably present prior to service.

3.  The veteran has not presented competent evidence that his 
preexisting bilateral club foot disorder underwent a 
permanent increase in severity during service.


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
club foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that in the September 
1997 rating decision on appeal, the RO determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a bilateral club 
foot disorder, and reopened his previously denied claim.  The 
RO reopened based on the receipt of a VA outpatient treatment 
note dated in August 1997, which noted that the veteran had 
congenital club feet, which was a "condition aggravated in 
service."  The Board agrees with the RO that this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, and thus shall proceed 
directly to an analysis of the underlying claim.  See 38 
C.F.R. § 3.156(a) ("[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)).  

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  Regulations provide 
that a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural  progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) (1998).  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet.App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet.App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1998).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
as induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 
Vet.App. 238 (1994).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis,  competent medical evidence that a claim 
is "plausible" or "possible" is required for the claim to 
be well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim includes his service 
medical records.  In this regard, the Board notes that a VA 
Form 119, Report of Contact, dated in November 1997, 
indicates that the veteran told the RO that he believed that 
there were additional service medical records that were not 
contained in his claims file, and requested that the RO 
procure these records.  Pursuant to this request, the RO 
requested copies of the veteran's service medical records 
from the NPRC in November 1997.  In a response dated later 
that same month, the NPRC advised that it had no medical 
records on file, and that the veteran's records thus may have 
involved "fire related service," meaning that if the 
veteran's service medical records were at the National 
Personnel Records Center on July 12, 1973, they would have 
been in the area which suffered the most damage in the fire 
on that day and might have been destroyed.  

When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records.  
Cuevas v. Principi, 3 Vet.App. 542 (1992).  Therefore, the RO 
requested that the veteran complete a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  The 
veteran completed this form in December 1997.  However, once 
this completed form was received from the veteran, it was 
determined that the service medical records for the time 
period indicated by the veteran and the organization to which 
the veteran was assigned were already in the claims folder, 
and appeared to be complete.  The Board thus finds that the 
there is no evidence that outstanding service medical records 
exist.  Furthermore, it appears that the NPRC did not have 
any service medical records at the time of the RO's November 
1997 records request because all such records had already 
been sent to the RO and associated with his claims file.  
Therefore, in the absence of evidence that any of the 
veteran's service medical records were destroyed and could 
now be reconstructed, the Board is satisfied that the 
veteran's claim may properly be adjudicated at this time.

A review of the veteran's service medical records reveals 
that at the time of his pre-induction medical examination in 
July 1950, his feet were found to have no significant 
abnormalities ["NSA"].  The examiner did note that the 
veteran had an "operated left foot--good repair--
asymptomatic."  However, despite the absence of a notation 
of a bilateral club foot disorder on the service entrance 
examination, there is clear and unmistakable evidence that 
such a disorder existed prior to service.  Indeed, the 
veteran's service medical records are replete with 
examination reports which indicate that the veteran was born 
with congenital bilateral club feet, for which he was treated 
on multiple occasions beginning at age 3 weeks.  The veteran 
reported that prior to entering the service, he had had 19 
operations on his feet for his club foot disorder.  Inservice 
x-rays confirmed that the veteran suffered from ankylosis of 
the entire tarsus and metatarsals on the left and the talus, 
navicular, and calcaneus on the right "secondary to fusion 
by numerous operations prior to entering service for talipes, 
n.e.c., equinovarus, congenital, bilateral."  

Further, the report of Medical Board Proceedings in November 
1950, signed by three physicians, recommended that the 
veteran be medically discharged "for physical disability 
that existed prior to military service."  Finally, the 
veteran himself, in numerous inservice and post-service 
statements to VA, has acknowledged that his club foot 
disorder pre-existed service, and has never claimed 
otherwise.  The Board finds that, based on this evidence, the 
veteran clearly and unmistakably had a bilateral club foot 
disorder prior to his entry into active duty, and is 
therefore not entitled to the presumption of soundness as to 
that disorder.  See Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).

It must next be determined whether the veteran's pre-existing 
condition was aggravated by service.  When a condition is 
properly found to have been pre-existing, either because it 
was noted at entry or because pre-existence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a pre-existing injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet.App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet.App. 292, 
296 (1991).

The veteran contends that his pre-service bilateral club foot 
disorder was exacerbated while in service, when he was forced 
to perform extensive marching, climbing, and other related 
exercises.  The veteran's service medical records show 
numerous medical notations that his "condition [was] not 
aggravated by service."  These records do reveal that the 
veteran's club foot disorder did indeed worsen following 
certain activities, including climbing.  However, an undated 
clinical abstract noted that "[s]ince being in the Army the 
[club foot] defect has been accentuated only by strenuous 
activity, always relieved with rest." (emphasis added).  

In July 1998 the RO requested a VA medical opinion regarding 
the veteran's claim of inservice aggravation of his bilateral 
club foot disorder.  In a response dated later that same 
month, Howard Pachman, DPM, noted that he had reviewed the 
veteran's entire claims file, including all of the veteran's 
service and post-service medical records and x-ray reports.  
Dr. Pachman then recounted the veteran's medical history, and 
provided the following opinion:

Obviously the rigors of basic training 
would certainly aggravate this type of a 
condition, although after reviewing all 
pertinent evidence, there is nothing in 
the record to support that it resulted in 
any type of permanent increase in the 
severity of his condition.  Therefore, I 
feel that the condition that [the 
veteran] is feeling at this time is the 
result of the natural progression of his 
condition. . . . ."

The only medical evidence when tends to support the veteran's 
claim of inservice aggravation is found in a VA progress note 
dated in August 1997.  At that time, the examiner noted in a 
section setting out the "HPI" (history of present illness), 
that the veteran had congenital club feet, and that the 
condition was aggravated in service.  However, this notation 
appears to merely reflect a recordation of historical 
information relayed by the veteran, rather than being based 
on a review of the veteran's medical record.  In this regard, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In any 
event, the August 1997 notation is not inconsistent with the 
opinion from Dr. Pachman that the rigors of basic training 
"aggravated" the foot defect, but does not include any 
opinion or analysis as to whether this resulted in any 
permanent increase in the underlying disorder.  

In summary, the veteran's service connection claim on an 
aggravation basis must fail for two reasons.  First, the 
evidence indicates that any worsening of symptoms suffered by 
the veteran during service was a merely temporary 
exacerbation due to activity, which resolved following rest.  
This is supported both by the inservice finding in the 
clinical abstract, as well as the post-service opinion by a 
medical specialist who concluded that there was nothing in 
the record to indicate that any periodic inservice worsening 
constituted a "permanent increase in the severity of his 
condition."  Second, there has been a specific medical 
finding that any such increase in disability was due to "the 
natural progression of his condition."  In either case, the 
increase in disability cannot be considered aggravation for 
compensation purposes, and, in the absence of supporting 
medical evidence of aggravation, the claim must be denied as 
not well grounded.  Even assuming that the August 1997 
outpatient notation regarding aggravation was sufficient to 
well ground the claim, VA in effect satisfied any duty to 
assist with the review and opinion by Dr. Pachman and the 
claim would nonetheless fail on a merits-based analysis for 
the reasons discussed.  

In reaching this decision, the Board has considered the 
veteran's allegation, as set forth during his October 1998 
hearing before the undersigned Board Member, that service 
connection is warranted because his club foot disorder was 
aggravated by constant running, climbing, standing and 
exercising as a requirement for military training.  The 
veteran, however, as a layperson, is not competent to offer a 
medical opinion as to the aggravation of any pre-existing 
club foot disorder during his period of active duty service.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  The veteran 
can report his symptoms, but his statements as to the cause 
of any claimed aggravation must be supported by competent 
medical evidence, not merely allegations.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  No such evidence has 
been presented.  Hence, the veteran's contention that his 
current club foot problems permanently increased in severity 
due to activities in service cannot be accepted as competent 
evidence to well ground the claim.  

Accordingly, it is the decision of the Board that the veteran 
has not meet his initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
a bilateral club foot disorder, and the claim must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of a well-grounded claim, the Board finds 
that VA has no obligation to further develop the veteran's 
claim.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994). The fact that the RO requested a special 
examination to determine whether the veteran's club foot 
disorder was aggravated in service does not mean that the 
claim was well grounded.  See Slater v. Brown, 9 Vet. App. 
240 (1996) (explaining that although certain exceptions have 
been provided by VA to excuse a claimant from the need to 
submit evidence fulfilling all of the requirements for a 
well-grounded claim, this does not mean that any claimant who 
does not fulfill these requirements is entitled to the duty 
to assist).

In reaching this determination, the Board recognizes that the 
case is being disposed of in a manner that differs from that 
employed by the RO.  The RO reopened the veteran claim and 
then denied the veteran's claim on the merits, whereas the 
Board has reopened and denied the claim as not well grounded.  
The Board has therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  When an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Consequently, the Board finds no prejudice 
to the veteran in this case.  

The Board is unaware of any outstanding evidence which could 
serve to well ground his claim, such as a medical opinion 
that his bilateral club foot disorder is due to a permanent 
increase in severity during service.  Accordingly, there is 
no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).










ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a bilateral club foot disorder is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeal

 

